DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 lines 2 – 3 say “the movable suspension arm and the movable suspension arm” clarifying which suspension arm(s) the applicant is referring to will clear the record.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US PgPub No. 2006/0272328). 
Regarding claim 1, Hara teaches an image sensor driving mechanism (figure 2), comprising: a fixed module (figure 2 item 12 is a fixed module); a first movable module (figures 2 and 5a – 5c; item 9 as a whole is movable), wherein the first movable module is movable relative to the fixed module and configured to connect an image sensor having an optical axis (figures 2 and 5a – 5c item 9 is movable in respect to item 12); a circuit module, electrically connected to the image sensor, wherein the first movable module is movably connected to the fixed module via the circuit module (figure 6 item 40a-40c is a circuit module internal to item 72 figure 1 wherein item 9 is connected to item 12 with communication from items 40a-40c, electrically connected to the image sensor, wherein the first movable module is movably connected to the fixed module via the circuit module, also figures 5a – 5c item 9 connected to item 12 via items 15a – 15b, Note item 12 is the fixed area as shown in figure 2 item 12); a position detecting module, comprising a sensor and a sensing object, and configured to detect the movement of the first movable module relative to the fixed module (figure 6 items 80 with 80a, 80b, and 43 all used to detect position, Note this is location inside item 72 of figure 1; a position detecting module, comprising a sensor and a sensing object, and configured to detect the movement of the first movable module relative to the fixed module), wherein the sensor is electrically connected to the circuit module (figure 6 items 80, 80a, 80b, and 43 are electrically connected; wherein the sensor is electrically connected to the circuit module); and a first driving module, configured to drive the first movable module to move relative to the fixed module (figure 6 items 30e and 16Y and figure 2 item 16 used as driving module).

Regarding claim 2, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the circuit module comprises a movable suspension arm, and the movable suspension arm is flexible (figures 2 and 5a – 5c item 16 with items 15a and 15b are suspension arms used to hold item 9; wherein the circuit module comprises a movable suspension arm, and the movable suspension arm is flexible).

Regarding claim 3, as mentioned above in the discussion of claim 2, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the movable suspension arm comprises a first section and a second section, and the extending direction of the first section and the extending direction of the section are perpendicular to the optical axis (figures 2 and 5a – 5c items 15a – 15b with items 12a – 12b are each a section; wherein the movable suspension arm comprises a first section and a second section, and the extending direction of the first section and the extending direction of the section are perpendicular to the optical axis).

Regarding claim 4, as mentioned above in the discussion of claim 3, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the first section has a plate structure, and the direction of a thickness of the first section is perpendicular to the optical axis (figures 2 and 5a – 5c items 15a – 15b with items 12a – 12b; wherein the first section has a plate structure i.e. items 12a/b, and the direction of a thickness of the first section is perpendicular to the optical axis of the lens in item 9).

Regarding claim 5, as mentioned above in the discussion of claim 3, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the extending direction of the first section is different from the extending direction of the second section (figures 2 and 5a – 5c items 15a – 15b with items 12a – 12b wherein items 12a and 12b have a different extending direction; wherein the extending direction of the first section is different from the extending direction of the second section).

Regarding claim 6, as mentioned above in the discussion of claim 5, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the extending direction of the first section is perpendicular to the extending direction of the second section (figures 2 and 5a – 5c items 15a – 15b with items 12a – 12b have an extending direction perpendicular to each other; wherein the extending direction of the first section is perpendicular to the extending direction of the second section).

Regarding claim 7, as mentioned above in the discussion of claim 3, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein as seen from the optical axis, the second section is disposed outside the first driving module (figures 2 and 5a – 5c items 15a – 15b with items 12a – 12b; wherein as seen from the optical axis, the second section is disposed outside the first driving module).

Regarding claim 8, as mentioned above in the discussion of claim 3, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the image sensor driving mechanism further comprises a holder disposed around the image sensor (figures 2 and 5a – 5c item around item 5 including body of items 9; wherein the image sensor driving mechanism further comprises a holder disposed around the image sensor).

Regarding claim 9, as mentioned above in the discussion of claim 8, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the holder has a lateral surface and a receiving portion, the lateral surface is disposed between the image sensor and the first section (figures 2 and 5a – 5c item around item 5 including body of items 9), and the receiving portion is recessed from the lateral surface, wherein the movable suspension arm further comprises a connecting portion connected to the first movable portion and the first section, and the connecting portion is accommodated in the receiving portion (figures 2 and 5a – 5c items 15a – 15b holding onto the body of item 9; the receiving portion is recessed from the lateral surface, wherein the movable suspension arm further comprises a connecting portion connected to the first movable portion and the first section, and the connecting portion is accommodated in the receiving portion).

Regarding claim 10, as mentioned above in the discussion of claim 9, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the connecting portion has an L-shaped structure (figures 2 and 5a – 5c body of item 9 has L shape at the edges; wherein the connecting portion has an L-shaped structure).

Regarding claim 11, as mentioned above in the discussion of claim 8, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the image sensor driving mechanism further comprises a light transmissive plate disposed on the holder (paragraph 0059 item 12b is a light transmissive plate).

Regarding claim 12, as mentioned above in the discussion of claim 3, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein a width of the first section is greater than a thickness of the first section, the width is measured along a direction parallel to the optical axis, and the thickness is measured along a direction that is perpendicular to the optical axis (figure 2 item 12 width and thickness being different when in reference to optical axis; wherein a width of the first section is greater than a thickness of the first section, the width is measured along a direction parallel to the optical axis, and the thickness is measured along a direction that is perpendicular to the optical axis).

Regarding claim 13, as mentioned above in the discussion of claim 2, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the circuit module further comprises an additional movable suspension arm, and the movable suspension arm and the movable suspension arm are rotational symmetrical relative to the optical axis (figures 2 and 5a – 5c item 16 with items 15a and 15b are first and second suspension arms with rotational symmetrical relative to the optical axis of AX in figure 2; wherein the circuit module further comprises an additional movable suspension arm, and the movable suspension arm and the movable suspension arm are rotational symmetrical relative to the optical axis).

Regarding claim 14, as mentioned above in the discussion of claim 2, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the circuit module further comprises a mounting portion fixedly connected to the fixed module, and the movable suspension arm connects the first movable module to the mounting portion (item 40 figure 6 internal to item 72 figure 1 is connected to the movable suspension arm item 16 with items 15a – 15b in figure 2 and 5a – 5c; wherein in figures 2 and 5a – 5c item 16 with items 15a and 15b connect to items 9 and 12).

Regarding claim 15, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein as seen from a direction that is perpendicular to the optical axis, the position detecting module overlaps the image sensor (figure 6 items 80 with 80a, 80b, and 43 all used to detect position, Note this is location inside item 72 of figure 1 therefore if viewed at an angle perpendicular to the optical axis, will overlap the image sensor).

Regarding claim 16, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the first driving module comprises a biasing member connected to the movable module and the fixed module (figure 2 item Sd; spring used as a biasing member which is connected to the movable module and the fixed module).

Regarding claim 17, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the circuit module comprises a mounting portion fixedly connected to the fixed module, and the mounting portion has a plate structure extending along a direction that is perpendicular to the optical axis (item 40 figure 6 internal to item 72 figure 1 is connected to the movable suspension arm item 16 with items 15a – 15b in figure 2 and 5a – 5c; wherein in figures 2 and 5a – 5c item 16 with items 15a and 15b connect to items 9 and 12).

Regarding claim 18, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the fixed portion comprises a frame (figures 2 and 5a – 5c item 12 with body as a frame), the frame has a frame surface facing the first movable module and perpendicular to the optical axis (figures 2 and 5a – 5c item 12 with body as a frame facing item 9), and a gap is formed between the frame surface and the first movable module (figures 2 and 5a – 5c with gap between items 9 and 12).

Regarding claim 19, as mentioned above in the discussion of claim 18, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the image sensor driving mechanism further comprises: a second movable module, movably disposed in the fixed module and comprising a carrier, wherein the carrier is configured to hold an optical member (figure 2 item 3 lens holder inside item 9); and a second driving module, configured to drive the second movable module to move relative to the fixed module along the optical axis (figure 2 item 6 moving lenses and paragraph 0058; moving to focus lens via a driver); wherein the frame surface is disposed between the second movable module and the first movable module (figures 2 and 5a – 5c item 12 with body as a frame facing wherein a portion will fall between item 9 enclosing surface and item 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHAO (US patent No. 2009/0010638) teaches an elastic member for holding the lens in the imaging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/03/2022